Case 1:18-cv-00950-LO-JFA Document 474 Filed 10/21/19 Page 1 of 3 PageID# 20728




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA


  SONY MUSIC ENTERTAINMENT, et al.,


                 Plaintiffs,
                                                         Case No. 1:18-cv-00950-LO-JFA
         v.

  COX COMMUNICATIONS, INC. and
  COXCOM, LLC.


                 Defendants.



  COX’S MOTION IN LIMINE NO. 2 TO PRECLUDE EVIDENCE AND TESTIMONY
          RELATING TO THIRD-PARTY INFRINGEMENT NOTICES


        Defendants Cox Communications, Inc. and CoxCom, LLC (“Cox”) respectfully move

 this Court to preclude evidence and testimony relating to third-party infringement notices. Cox

 states the specific grounds for this motion in its accompanying Memorandum of Law in Support

 of Its Motion In Limine No. 2 to Preclude Evidence and Testimony Relating to Third-Party

 Infringement Notices.

 Dated: October 19, 2019                             Respectfully submitted,

                                                     /s/ Thomas M. Buchanan
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     WINSTON & STRAWN LLP
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com

                                                     Attorney for Cox Communications, Inc.
                                                     and CoxCom, LLC


                                                 1
Case 1:18-cv-00950-LO-JFA Document 474 Filed 10/21/19 Page 2 of 3 PageID# 20729




 Of Counsel for Defendants

 Michael S. Elkin (pro hac vice)
 Thomas Patrick Lane (pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166-4193
 Telephone: (212) 294-6700
 Facsimile: (212) 294-4700
 Email: melkin@winston.com
 Email: tlane@winston.com

 Jennifer A. Golinveaux (pro hac vice)
 Thomas J. Kearney (pro hac vice)
 WINSTON & STRAWN LLP
 101 California Street, 35th Floor
 San Francisco, CA 94111-5840
 Telephone: (415) 591-1000
 Facsimile: (415) 591-1400
 Email: jgolinveaux@winston.com
 Email: tkearney@winston.com

 Michael L. Brody (pro hac vice)
 WINSTON & STRAWN LLP
 35 W. Wacker Dr.
 Chicago, IL 60601
 Telephone: (312) 558-5600
 Facsimile: (312) 558-5700
 Email: mbrody@winston.com

 Diana Hughes Leiden (pro hac vice)
 WINSTON & STRAWN LLP
 333 S. Grand Avenue, Suite 3800
 Los Angeles, CA 90071
 Telephone: (213) 615-1700
 Facsimile: (213) 615-1750
 Email: dhleiden@winston.com




                                         2
Case 1:18-cv-00950-LO-JFA Document 474 Filed 10/21/19 Page 3 of 3 PageID# 20730




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 19, 2019, a copy of the foregoing was served by email to
 Jeffrey Gould at jeff@oandzlaw.com, by party agreement, due to technical issues with the ECF
 system.



                                                     s/ Sean R. Anderson
                                                     Sean R. Anderson
                                                     Winston & Strawn LLP
                                                     200 Park Avenue
                                                     New York, NY 10166
                                                     Tel: (212) 294-6700
                                                     Fax: (212) 294-4700
                                                     Email: sranderson@winston.com
